Citation Nr: 0909704	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-10 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for mild patellofemoral 
degenerative changes, right knee (hereinafter, "right knee 
disorder").


REPRESENTATION

Appellant represented by:	Richard A. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to December 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the claim.  

(The appeal regarding the propriety of apportionment awarded 
to the Veteran's daughter, J, will be the subject of a 
separate decision under the same docket number).

FINDINGS OF FACT

1.  The Veteran's right knee disorder clearly and 
unmistakably existed prior to service, due a 1975 roller 
skating accident.  

2.  The Veteran's right knee disorder was clearly and 
unmistakably not aggravated by his active service.  


CONCLUSION OF LAW

The Veteran's pre-existing right knee disorder was not 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent 
pre-adjudication notice regarding his right knee claim by a 
May 2006 letter.  In pertinent part, this letter informed the 
Veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the letter 
included information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case relative to the issue decided herein.  
All relevant records are in the claims folder.  The Veteran 
has had the opportunity to present evidence and argument in 
support of this claim, and indicated on Substantive Appeals 
received in April 2007 and February 2008 that he did not 
desire a Board hearing in conjunction with this appeal.  
Nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded a VA medical examination in July 
2006 which addressed the etiology of his right knee.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Veteran essentially contends that his current right knee 
disorder developed while on active duty.  Although he 
acknowledges that he injured his right knee prior to service, 
he maintains that the condition was aggravated by the 
activities he was required to do during that service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. 
§ 3.304(b).  VA must show clear and unmistakable evidence of 
both a pre-existing condition and a lack of in-service 
aggravation of that condition to overcome the presumption of 
soundness for wartime service under section 1111.  Wagner v. 
Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, the Veteran did have a pre-existing right knee 
injury that was noted at the time of his entry into active 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  He 
checked the box on his January 1979 Report of Medical History 
to reflect he had experienced "trick" or locked knee, and 
indicated that it was due to a right knee injury in 1975 that 
occurred while roller skating.  The concurrent enlistment 
examination itself found that he had symptoms of loose 
cartilage of the right knee as a residual of the 1975 injury.  
Again, the Veteran does not dispute the finding that his 
right knee disability preexisted his active service.  
Consequently, the Board must now look to determine whether 
this condition was aggravated beyond its natural progression 
as a result of active service.  

The Board acknowledges that there are references to the right 
knee disorder on the Veteran's subsequent treatment records.  
For example, records dated in August 1979 reflect he was 
given an L2 profile for the knee.  Similarly, a January 1986 
annual examination noted that he had been given a L2 profile 
due to the right knee following enlistment in 1979.  However, 
no competent medical finding appears in the service treatment 
records that the pre-existing right knee disorder increased 
in severity beyond its natural progression.  Nevertheless, it 
should be noted that no general discharge examination appears 
to be on file, as the veteran was discharged following an 
April 1990 Medical Evaluation Board due to the residuals of a 
myocardial infarction.  He is currently service-connected for 
atherosclerotic heart disease as a result thereof.

The Board further acknowledges that the post-service medical 
records confirm the Veteran has a current right knee 
disorder.  However, no competent medical opinion is of record 
which supports a finding that it was incurred in or 
aggravated by the Veteran's active service.  Rather, the July 
2006 VA medical examination contains a competent medical 
opinion against such a finding.  Specifically, following 
physical evaluation of the Veteran and review of the VA 
claims folder, the examiner opined that the current right 
knee disorder was "less likely as not" (less than 50/50 
probability) caused by any event in service, or aggravated by 
service.  The examiner stated that this opinion was based 
primarily upon the Veteran's denial of problems with his knee 
on active duty.  Granted, the examiner did not provide a 
detailed rationale in support of this opinion.  However, the 
opinion was based upon an accurate understanding of the 
current nature of the Veteran's right knee as shown by 
physical examination, and an accurate medical history of the 
Veteran as documented by his VA claims folder.  See Nieves- 
Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) 
(the probative value of a medical opinion comes from when it 
is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  As such, it is supported by an 
adequate foundation.  Further, while the opinion was worded 
in the less strict rubric of "less likely as not," the 
Board finds negative VA opinion was unequivocal in concluding 
that the Veteran's right knee disorder was not aggravated by 
his military service.  See Harris v. West, 11 Vet. App. 456, 
462 (1998) (finding that a physician's "unequivocal and 
uncontradicted opinion" was clear and unmistakable evidence 
to rebut the presumptions of soundness and aggravation).  No 
competent medical evidence is otherwise of record which 
supports the Veteran's claim or refutes the findings of the 
VA examiner.

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.   First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.   If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 
3, 2009).  Here, while the Veteran may be competent to state 
that he experienced increased symptomatology (knee pain) in 
service, the Board finds that he lacks the medical expertise 
to render an opinion as to whether his preexisting right knee 
disorder was aggravated by his active service.  The probative 
value of his opinion is further diminished by the above 
referenced VA examination report.

In view of the foregoing, the Board finds that the veteran's 
right knee disorder clearly and unmistakably pre-existed 
service and clearly and unmistakably was not aggravated by 
service.  Accordingly, the Board concludes that the 
presumption of soundness has been rebutted.  As the burden 
for presumptive service connection for aggravation has not 
been met, consideration of direct service connection is in 
order.  The standard to show direct service connection is 
equipoise.  The standard for clear and unmistakable evidence 
greatly exceeds the standard of equipoise.  As the Board has 
found that the veteran's disability was not incurred in or 
aggravated by service by clear and unmistakable evidence, the 
claim for service connection for a right knee disorder must 
be denied.  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


